DETAILED ACTION
Remarks
The instant application having Application Number 17/163,039 filed on January 29, 2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated March 18, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquardt et al. (US Patent Publication No. 2016/0314163 A1, ‘Marquardt’, hereafter).

Regarding claim 1. Marquardt teaches a computer-implemented method, comprising: 
indexing a set of events, each of the events having a corresponding index time representing a time at which the event was indexed in an indexer (an indexer may receive machine-generated data (e.g., log data generated by an e-mail server), the data may be parsed into events, and the indexer may index and store the events in buckets managed by the indexer. The events may be time stamped (or otherwise associated with a time) and the indexer may index and store the events in certain buckets based on the time associated with the events, Marquardt [0021], [0052]); 
obtaining index time parameters including an index earliest time indicating a first index time at which to begin generating a data model summary and an index latest time indicating a second index time at which to complete generating the data model summary, the first index time and the second index time comprising index times corresponding with the events of the set of events (an indexer may receive machine-generated data (e.g., log data generated by an e-mail server), the data may be parsed into events, and the indexer may index and store the events in buckets managed by the indexer. The events may be time stamped (or otherwise associated with a time) and the indexer may index and store the events in certain buckets based on the time associated with the events, … each of the buckets may store a subset of events of a similar age, or at least a subset of events associated with a given timespan (e.g., a timespan from the time associated with the earliest event in the bucket to the time associated with latest event in the bucket), Marquardt [0021-0024], [0052]); 
generating the data model summary summarizing events having corresponding index times between the index earliest time and the index latest time (concurrent summarization of indexed data. In some embodiments, two or more summary processes can be executed concurrently (e.g., in parallel by an indexer) to generate summaries for respective subsets of indexed data, Marquardt [0020-0023].  A more complete report can be generated across a larger set of data, such as a large number of buckets managed by one or more indexers, using these types of data model summaries. For example, a search head may request these types of bucket data model summaries from all of the indexers in a system, and combine the events and/or values for the fields in all of the bucket data model summaries to generate full set of events and/or values for the fields of the data model, Marquardt [0024]); and 
providing the data model summary to a remote data store that is separate from the indexer at which at least a portion of the events were indexed (during a data model acceleration process, a search head may request the above described data model bucket summaries from  the ten indexers, and combine the events and/or values of the size fields from all of the bucket summaries to generate full set of events and/or values of the size fields.  The events and/or filed values of the combined data model summary may, for example, be provided to the search server for presentation to the user. For example, the application server 110 may serve, to the client device for display to the user, GUI content including a pivot visualization of the data (e.g., a visualization of the events and/or filed values of the combined data model summary), Marquardt [0057]). 
Regarding claim 2. Marquardt teaches further comprising receiving an indication to generate a data model summary for a data model (Marquardt [0020-0024]).
Regarding claim 3. Marquardt teaches wherein the index time parameters are obtained from a search head that determines the index time parameters using event time parameters, index markers, and/or a summarization maximum interval (Marquardt [0022], [0024], [0043]).
Regarding claim 4. Marquardt teaches, wherein the index earliest time comprises a marker latest time indicating a last index time associated with an event summarized in a previous data model summary and the index latest time comprises the marker latest time plus a summarization maximum interval indicating a maximum amount of time to use in generating the data model summary (Marquardt [0021], [0052]). 
Regarding claim 5. Marquardt teaches, wherein the index earliest time comprises an earliest event time to be included in the data model summary for the data model and the index latest time comprises the earliest event time plus a summarization maximum interval indicating a maximum amount of time to use in generating the data model summary (Marquardt [0052]).
Regarding claim 6. Marquardt teaches further comprising: identifying a set of buckets having events associated with the index earliest time through the index latest time; and using the events in the set of buckets to generate the data model summary (Marquardt [0021-0034]).  
Regarding claim 7. Marquardt teaches further comprising: 
obtaining event time parameters including an event earliest time indicating a first event time for generating the data model summary and an event latest time indicating a second event time for generating the data model summary (Marquardt [0024]); and 
using the event time parameters to generate the data model summary (Marquardt [0024]).  
Regarding claim 8. Marquardt teaches comprising: 
obtaining a staging directory path representing a staging directory at which to store the data model summary (Marquardt [0028], [0052]); and 
providing the data model summary to the staging directory at the remote data store based on the staging directory path (Marquardt [0028], [0052]).
Regarding claim 9. Marquardt teaches further comprising: 
providing the data model summary to a staging directory at the remote data store (Marquardt [0052], [0054]); and 
providing a summary completion indicator to a search head, wherein the search head moves the data model summary from the staging directory to a final directory at the remote data store (Marquardt [0052], [0054]).  
Regarding claim 11. Marquardt teaches further comprising, at a search head: 
creating a staging directory to initially host the data model summary (Marquardt [0052], [0024]); and 
obtaining index markers from the remote data store, the index markers indicating events summarized in a previous data model summary, wherein the index markers are used to determine the index time parameters (Marquardt [0052], [0024]).
Regarding claim 12. Marquardt teaches further comprising, at a search head: 
creating a staging directory to initially host the data model summary (Marquardt [0052], [0024]); 
obtaining index markers from the remote data store, the index markers indicating events summarized in a previous data model summary, wherein the index markers are used to determine the index time parameters (Marquardt [0052], [0024]); and 
generating a summarization request that includes a staging directory path and the index time parameters (Marquardt [0052], [0024]).
Regarding claim 13. Marquardt teaches further comprising, at a search head: 
receiving a summary completion indicator to a search head (Marquardt [0022], [0024], [0043]); 
initiating moving the data model summary from a staging directory to a final directory at the remote data store (Marquardt [0022], [0024], [0043]); and 
updating a marker file with a marker earliest time and a marker latest time associated with the data model summary moved to the final directory (Marquardt [0022], [0024], [0043]). 
Regarding claim 14. Marquardt teaches, wherein the remote data store resides in an external computing service on a different local area network than the indexer (Marquardt [0043]).  
Regarding claim 15. Marquardt teaches, wherein each event in the set of events comprises a time-stamped portion of raw machine data, the raw machine data produced by one or more components within an information technology or security environment and reflects activity within the information technology or security environment (Marquardt [0043], [0045], [0050], [0123-0127]).  
Regarding claim 16. Marquardt teaches a computing device, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor (a non-transitory computer-readable medium storing data thereon that is accessible by entities of the environment, such as the corresponding indexer.  The processor may be any suitable processor capable of executing/performing program instructions. The processor may include a central processing unit (CPU) that carries out program instructions, Marquardt [0051], , [0074], [0104] and Fig. 4), cause the processor to perform operations including: 
although claim 16 directed to a media, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the device recited in claim 16. Therefore; claim 16 is rejected for at least the same reason as claim 1 above.
Regarding claim 17. Marquardt teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (a non-transitory computer-readable medium storing data thereon that is accessible by entities of the environment, such as the corresponding indexer.  The processor may be any suitable processor capable of executing/performing program instructions. The processor may include a central processing unit (CPU) that carries out program instructions, Marquardt [0051], , [0074], [0104] and Fig. 4), cause the one or more processor to perform operations including: 
although claim 17 directed to a device, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 17. Therefore; claim 17 is rejected for at least the same reason as claim 1 above.
Regarding claims 18-20, the method steps of claims 4-6 substantially encompass the medium recited in claims 18-20.  Therefore, claims 18-20 are rejected for at least the same reason as claims 4-6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US Patent Publication No. 2016/0314163 A1, ‘Marquardt’, hereafter) in view of Yan et al. (US Patent Publication No. 2017/0220685 A1, ‘Yan’, hereafter).

Regarding claim 10. Marquardt does not teach, wherein the data model summary is generated in an optimized row columnar (ORC) file format. 
However, Yan teaches wherein the data model summary is generated in an optimized row columnar (ORC) file format (accelerated data model summary 1824 can be stored in a preconfigured columnar format, such as Parquet or Optimized Row Columnar (ORC), Yan [0263], [0283]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Marquardt and Yan before him/her, to modify Marquardt with the teaching of Yan’s facilitating data model acceleration in association with an external data system.  One would have been motivated to do so for the benefit of providing an event-based data intake and query system to Marquardt that provides real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their businesses (Yan, Abstract and [0064]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168